Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections

Claims 1-18 are objected to because of the following informalities:  
in line 8 of Claim 1, insert --surface decontamination-- before both instances of “device”; 
in last line of Claim 1, insert --at least one-- before “lock”;
in line 4 of Claim 2, insert --automatic,-- before “vertical”;
 in last line of Claim 3, insert --at least one-- before “lock”;
in line 3 of Claim 6, insert --at least one-- before “lock”;
in line 6 of Claim 6, insert --at least one-- before “lock”;
in line 7 of Claim 6, insert --at least one-- before “lock”;
in line 11 of Claim 6, insert --at least one-- before “lock”;
in line 5 of Claim 7, insert --at least one-- before “lock”;
in line 5 of Claim 8, insert --pre-sterilized-- before “lock”;
in line 7 of Claim 9, delete “an” before “inlet” and insert --the--;
in line 8 of Claim 9, 
insert --surface decontamination-- before both instances of “device”, 
delete “an” before “outlet” and insert --the--,
delete “a” after “in” and insert --the--;
in line 9 of Claim 9, delete “a” before “conveying” and insert --the--;
in line 12 of Claim 9, delete “a” after “through” and insert --the at least one--;
in line 13 of Claim 9, 
delete “an” before “inlet” and insert --the--,
delete “an” before “outlet” and insert --the--;
in line 15 of Claim 9, insert --at least one-- before “lock”;
in line 16 of Claim 9, insert --the-- before “closing means”;
in line 20 of Claim 9, delete “a” before “suspension” and insert --the--;
in line 23 of Claim 9, delete “(4)” and insert --(2)--;
in line 28 of Claim 9, delete “a” after “means of” and insert --the--;
in line 29 of Claim 9, insert --at least one-- before “lock”;
in line 30 of Claim 9, delete “a” before “circumferential” and insert --the--;
in line 4 of Claim 10, insert --at least one-- before “lock”;
0in line 2 of Claim 18, insert --at least one-- before “lock”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “conveying means”, “suspension transport device”, and “lifting device” in claim 1; “linear drive” in claim 2; “conveying device” in claim 3; “control device” in claim 4; “input means” and “sensor means” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the suspended transport" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the automatic, vertical displacement" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the specification" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the specification" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the automated detection" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the clean room" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 9, it is not clear whether “after the decontamination (5)” in line 27 is attempting to set forth the decontamination process or the decontamination chamber.
Claim 15 recites the limitation "the specification" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the automated detection" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 15, it is not clear how “the sensor means is for the automated detection of different dimensions of outer packaging” as the parent claim 5 specifies that the sensor means is for the automated detection of different types of outer packaging and that it is the input means which manually inputs dimension(s) of outer packaging.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 20020017033, 20050123435, 20050186716, 20070272150, 20110283661, 5964043, 20080314730, 20100032055, 20110016829, 20190169800, 5135122, 5766382, 6129879, 6279505, 7658017, 4990047, 5223001, 5599398, 6106748, 6297479, 20040231184, 20130109189, .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGINA M YOO/            Primary Examiner, Art Unit 1799